               Case 2:19-cr-00152-JLR Document 71 Filed 04/17/20 Page 1 of 2



 1
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT FOR THE
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9   UNITED STATES OF AMERICA,                       No. CR19-152-JLR

10                            Plaintiff,

11                      v.                           FINAL ORDER OF FORFEITURE

12
     WILSON TRUONG,
13
                              Defendant.
14
15
16         THIS MATTER comes before the Court on the United States’ Motion for Entry of

17 a Final Order of Forfeiture (“Motion”) for the following property:
18        •      $8,800 in U.S. currency, seized from the Defendant Wilson Truong’s
                 residence in Kent, Washington on October 11, 2018.
19
20        The Court, having reviewed the United States’ Motion, as well as the other

21 pleadings and papers filed in this matter, hereby FINDS entry of a Final Order of
22 Forfeiture is appropriate because:
           •       On January 24, 2020, the Court entered a Preliminary Order of Forfeiture
23
24                 finding this currency forfeitable pursuant to 21 U.S.C. § 853 and forfeiting

25                 the Defendant's interest in it (Dkt. No. 62);
           •       Thereafter, the United States published notice of the pending forfeiture as
26
27                 required by 21 U.S.C. § 853(n)(1) and Fed. R. Crim. P. 32.2(b)(6)(C) (Dkt.

28                 No. 67);

     Final Order of Forfeiture - 1                                      UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     U.S. v. Wilson Truong, CR19-152-JLR
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
                 Case 2:19-cr-00152-JLR Document 71 Filed 04/17/20 Page 2 of 2



1           •       The only identified potential claimant has relinquished any claim to the
2                   currency (see Declaration of AUSA Michelle Jensen in Support of Motion
3                   for Entry of a Final Order of Forfeiture, ¶ 2, Ex. A); and,
4           •       The time for filing third-party claims has expired, and none were filed.
5
            NOW, THEREFORE, THE COURT ORDERS:
6
            1.      No right, title, or interest in the above-identified currency exists in any
7
     party other than the United States;
8
            2.      The currency is fully and finally condemned and forfeited, in its entirety, to
9
     the United States; and,
10
            3.      The Drug Enforcement Administration, and/or its representatives, are
11
     authorized to dispose of this currency as permitted by governing law.
12
13
            IT IS SO ORDERED.
14
15          DATED this 17th day of April, 2020.


                                                        A
16
17
18                                                      The Honorable James L. Robart
                                                        U.S District Court Judge
19
20
     Presented By:
21
22
      /s Michelle Jensen
23   MICHELLE JENSEN
     Assistant United States Attorney
24
     United States Attorney’s Office
25   700 Stewart Street, Suite 5220
     Seattle, WA 98101
26
     (206) 553-2242
27   Michelle.Jensen@usdoj.gov
28

      Final Order of Forfeiture - 2                                        UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      U.S. v. Wilson Truong, CR19-152-JLR
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
